In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-18-00481-CR
     ___________________________

   JOEL DAVID BRENNAN, Appellant

                     V.

          THE STATE OF TEXAS


On Appeal from Criminal District Court No. 4
           Tarrant County, Texas
        Trial Court No. 1512999D


   Before Kerr, Pittman, and Birdwell, JJ.
   Memorandum Opinion by Justice Kerr
                           MEMORANDUM OPINION

      Joel David Brennan attempts to appeal from his conviction for sexual assault of

a child under age 17. See Tex. Penal Code Ann. § 22.011(a)(2), (c)(1).

      The trial court sentenced Brennan on September 14, 2018, and he did not

move for a new trial. Brennan’s notice of appeal was therefore due by October 15,

2018, but he did not file his pro se notice of appeal until October 25, 2018. See Tex. R.

App. P. 26.2(a)(1) (providing that a notice of appeal must be filed within 30 days of

sentencing absent a timely filed new-trial motion); see also Tex. R. App. P. 4.1(a)

(stating that if the last day of a period is a Saturday, Sunday, or legal holiday, the

period extends to the end of the next day that is not a Saturday, Sunday, or legal

holiday). Even though his notice of appeal was late, Brennan did not move to extend

the deadline for filing his notice of appeal. See Tex. R. App. P. 26.3 (allowing this

court to extend the time for filing a notice of appeal if, within 15 days after the

deadline for filing the notice of appeal has passed, the appellant files a notice of

appeal in the trial court and a motion for extension of time in this court).

      On November 15, 2018, we informed Brennan and his court-appointed

attorney1 of our concern that we lack jurisdiction over this appeal because Brennan’s

notice of appeal was untimely filed. See Tex. R. App. P. 26.2(a)(1). We warned that this

appeal was subject to dismissal unless Brennan or any other party filed a response


      1
       The trial court appointed Brennan’s appellate attorney after Brennan filed his
notice of appeal.

                                            2
showing grounds for continuing the appeal. See Tex. R. App. P. 44.3. Brennan’s

attorney filed a response, but it does not show grounds for continuing the appeal.

       A timely filed notice of appeal is essential to vest this court with jurisdiction

over the appeal. See Tex. R. App. P. 26.2; Olivo v. State, 918 S.W.2d 519, 522 (Tex.

Crim. App. 1996) (“A timely notice of appeal is necessary to invoke a court of

appeals’ jurisdiction.”). The Texas Court of Criminal Appeals has declined to adopt

the “civil appellate approach” that would allow us to imply a timely filed motion for

an extension of time to file a notice of appeal from a late notice of appeal filed within

15 days of its due date. Olivo, 918 S.W.2d at 522–25; Kessinger v. State, 26 S.W.3d 725,

726 (Tex. App.—Fort Worth 2000, pet. ref’d); see Buckbee v. State, Nos. 02-18-00052-

CR, 02-18-00053-CR, 02-18-00054-CR, 2018 WL 2248490, at *1 (Tex. App.—Fort

Worth May 17, 2018, no pet.) (mem. op., not designated for publication); cf. Verburgt v.

Dorner, 959 S.W.2d 615, 617 (Tex. 1997).

       Because Brennan did not timely file his notice of appeal and did not move to

extend the deadline for filing his notice of appeal, we dismiss this appeal for want of

jurisdiction. See Tex. R. App. P. 26.2(a)(1), 26.3(b), 43.2(f), 44.3.



                                                         /s/ Elizabeth Kerr
                                                         Elizabeth Kerr
                                                         Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: January 17, 2019
                                              3